            Case 3:21-cv-00786-VAB Document 1 Filed 06/09/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

____________________________________
PATRICIO MISITRANO,                  :
                                     :                          CIVIL ACTION NO.:
            Plaintiff,               :
                                     :
v.                                   :                          3:21-cv-00786 (          )
                                     :
THE WEE BURN COUNTRY CLUB,           :
INC.,                                :
                                     :
            Defendant.               :                          June 9, 2021
____________________________________:

                                           COMPLAINT

I.     INTRODUCTION

       1.      The plaintiff, Patricio Misitrano, brings this action against his former employer,

defendant The Wee Burn Country Club, Inc., for violation of the Fair Labor Standards Act

(FLSA) and the Connecticut Minimum Wage Act (CMWA).

       2.      The defendant misclassified the plaintiff as an independent contractor, exempt

under federal and state laws, causing him to suffer significant economic loss.

       3.      The plaintiff requests a trial by jury on all issues triable to a jury.

II.    JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the plaintiff’s FLSA claims pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b). This Court has supplemental jurisdiction over the plaintiff’s

Connecticut state law claims pursuant to 28 U.S.C. § 1367, since those claims are so related to

his FLSA claims that they form part of the same case or controversy.
            Case 3:21-cv-00786-VAB Document 1 Filed 06/09/21 Page 2 of 6




       5.      Pursuant to 28 U.S.C. §1391(b)(1) and (2), venue is proper within this district

because the plaintiff lived and worked in Connecticut, the defendant is located in Connecticut,

and the conduct underlying the plaintiff’s claims occurred in Connecticut.

III.   PARTIES

       6.      The plaintiff, Patricio Misitrano, is a natural person, a citizen of Connecticut, and

a resident of Wilton, Connecticut.

       7.      The defendant, The Wee Burn Country Club, Inc. is a corporation organized

under the laws of Connecticut and doing business in Connecticut.

       8.      The Wee Burn Country Club is an employer within the meaning of the FLSA and

the CMWA.

IV.    FACTS

       9.      Mr. Misitrano began his employment with The Wee Burn Country Club

(hereinafter referred to as “Wee Burn”) on or about December 9, 2014.              Throughout his

employment, he was Director of Tennis.

       10.     Mr. Misitrano has been paid partially by salary.

       11.     Wee Burn has always improperly classified Mr. Misitrano as an independent

contractor exempt from the requirements of the FLSA and CMWA.

       12.     Although Mr. Misitrano’s title was Director of Tennis, Wee Burn controlled the

means and methods of his work including:

               a. Wee Burn has had a tennis committee while Mr. Misitrano worked for Wee

                  Burn. The tennis committee controlled what lessons, clinics and programs

                  would be offered.



                                                 2
           Case 3:21-cv-00786-VAB Document 1 Filed 06/09/21 Page 3 of 6




                b. The tennis committee required plaintiff to present a pre-season schedule of

                    activities and events that required the committee’s approval.       Items not

                    approved had to be changed.

                c. During clinic or event times, plaintiff could not schedule lessons on his own.

                    Instead, the tennis committee had to approve scheduling during those times.

                d. Wee Burn, not plaintiff, controlled the prices that were charged for lessons. If

                    plaintiff proposed new rates they required approval by the tennis and finance

                    committees.

                e. Wee Burn required plaintiff to obtain approval for vacations. Wee Burn paid

                    for plaintiff’s health insurance.

                f. Wee Burn, not plaintiff, controlled who could be disciplined and how, and

                    who could be terminated.

                g. On November 17, 2020 Wee Burn terminated plaintiff’s employment.

        13.     Wee Burn supplied and controlled the premises where Mr. Misitrano worked.

The tennis courts were where plaintiff performed most of his essential duties, with the tennis

shop being a secondary place of business. Both were within Wee Burn’s usual course of

business in its tennis enterprise.

        14.     Mr. Misitrano, with the minor exception of maintaining a tennis shop located on

the Wee Burn premises, did not engage in any other independent trade or occupation of the same

nature as he performed at Wee Burn. The tennis committee made rules restricting the types of

clothing, hats and shoes that were allowed on the courts, and thus controlled many items plaintiff

could sell in the tennis shop.



                                                   3
          Case 3:21-cv-00786-VAB Document 1 Filed 06/09/21 Page 4 of 6




       15.     Wee Burn did not pay overtime to Mr. Misitrano, although he consistently worked

more than 40 hours per week.

       16.     Mr. Misitrano worked, on average, 6 days per week from 7:30 a.m. until 7:30

p.m.. Sometimes he worked 7 days, for example, when Wee Burn had its Men’s Member-Guest

tournament in September or for the Junior Banquet Award Ceremony in August.

       17.     Often on Mondays, he would work past 8:00 PM to teach the Men’s Clinics,

check all lessons and sale charges for the day and then sweep the courts. He often stayed late on

Wednesdays and Thursdays when men’s matches were being held. When Junior Pizza Night

occurred, and for some other social events, he would stay longer than 8:00 PM.

       18.     Wee Burn did not fully withhold federal or state income taxes, nor fully pay over

its share of Social Security or Medicare taxes, nor pay unemployment taxes on all wages.

       19.     In every year of his employment, Mr. Misitrano was entitled to a bonus of 10% of

his W-2 compensation. Because Wee Burn misclassified plaintiff by paying him 1099 income

on tennis lessons, he lost bonus compensation between $13,700 up to $20,400 each year.

       20.     Wee Burn did not pay FICA taxes because it misclassified Mr. Misitrano, causing

him to lose substantial future Social Security income.          Unpaid FICA ranged between

approximately $10,500 per year to approximately $14,600 per year.

V.     LEGAL CLAIMS

FIRST COUNT:                   VIOLATION OF THE FAIR LABOR STANDARDS ACT

       21.     The plaintiff incorporates by reference each and every allegation in paragraphs 1

through 20 above.

       22.     Based on the foregoing, Wee Burn committed willful violations of the FLSA, 29

U.S.C. §§ 201 et seq., including §207(a)(1).

                                                4
          Case 3:21-cv-00786-VAB Document 1 Filed 06/09/21 Page 5 of 6




        23.    The plaintiff is entitled to compensation that would have accrued to him and

would have increased his future income had he been properly classified, including liquidated

damages, attorneys’ fees, and court costs.

SECOND COUNT:                 VIOLATION OF THE CONNECTICUT MINIMUM WAGE
                              ACT

        24.    The plaintiff incorporates by reference each and every allegation in paragraphs 1

through 20 above.

        25.    Based on the foregoing, Wee Burn committed a violation of the CMWA, Conn.

Gen. Stat. §§ 31-58 et seq.

        26.    Accordingly, the plaintiff is entitled to compensation that would have accrued to

him and would have increased his future income had he been properly classified, including

interest, penalty damages, attorneys’ fees, and court costs.

THIRD COUNT:           WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS
                       ACT

        27.    The plaintiff incorporates by reference each and every allegation in paragraphs 1

through 23 above.

        28.    Based on the foregoing facts, the defendant committed a willful violation of the

FLSA.

        29.    The plaintiff is entitled to compensation that would have accrued to him and

would have increased his future income had he been properly classified, including liquidated

damages, attorney’s fees and court costs.

FOURTH COUNT: WILLFUL VIOLATION OF THE CONNECTICUT MINIMUM
              WAGE ACT




                                                 5
          Case 3:21-cv-00786-VAB Document 1 Filed 06/09/21 Page 6 of 6




       30.     The plaintiff incorporates by reference each and every allegation in paragraphs 1

through 26 above.

       31.     Based on the foregoing facts, Wee Burn’s conduct in violation of the CMWA was

unreasonable, arbitrary and/or in bad faith.

       32.     The plaintiff is entitled to compensation that would have accrued to him and

would have increased his future income had he been properly classified, including interest,

penalty damages, attorney’s fees and court costs.


WHEREFORE, Mr. Misitrano requests that this Court award the following damages:

               a.      An award of unpaid overtime wages under the FLSA;
               b.      An award of unpaid overtime wages under the CMWA;
               c.      An award of liquidated damages under the FLSA;
               d.      An award of penalty damages under CMWA;
               e.      Attorneys’ fees under the FLSA and CMWA;
               f.      Interest under the CMWA; and
               g.      Any other remedy that may appear to be just and proper.



                                               By:    /s/ Joseph D. Garrison              _
                                                     Joseph D. Garrison (Fed. Bar #: ct04132)
                                                     GARRISON, LEVIN-EPSTEIN, RICHARDSON,
                                                              FITZGERALD & PIRROTTI, P.C.
                                                     405 Orange Street
                                                     New Haven, Connecticut 06511
                                                     Tel.: (203) 777-4425
                                                     Fax: (203) 776-3965
                                                     jgarrison@garrisonlaw.com


                      PLEASE ENTER THE APPEARANCE OF
                JOSEPH D. GARRISON ON BEHALF OF THE PLAINTIFF




                                                 6
